DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 are pending. Claims 1, 3-4, and 6-7 are currently amended. Claims 8-15 were previously withdrawn.
In view of the amendment, filed 05/18/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 03/03/2022:
Specification and claim objections
Claim rejections under 35 U.S.C. 112(b)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller to move the build material supply platform…in a predetermined manner” in claim 1. The specification provides corresponding structure for the claimed generic placeholder of “a controller,” including a controller comprising a processor such as a microprocessor, microcontroller, or the like, the processor coupled to memory, for example via a communication bus ([00016], [00038], Fig. 2, Fig. 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakura et al., US 2017/0120521 A1 (“Sakura”), of record.

Sakura discloses a three-dimensional fabrication apparatus 601 (Figs. 1-4) including a fabrication section 1 and a fabrication unit 5 ([0040]). The fabrication section 1 includes a powder chamber 11 and a flattening unit 12, such as a roller or blade (recoater) ([0041]). The powder chamber 11 includes a supply chamber 21, which retains powder to be supplied to a fabrication chamber 22, and the fabrication chamber 22 in which an object is fabricated ([0042]). The supply chamber 21 includes a supply stage 23, movable upward and downward in a vertical direction (the fabrication chamber 22 includes a fabrication stage 24) ([0043]). A motor 27 moves the supply stage 23 upward and downward along the Z-direction (motor 28 similarly moves the fabrication stage 24) ([0044], Fig. 4). The flattening unit 12, driven by a motor 26, transfers and supplies powder, which has been supplied on the supply stage 23 of the supply chamber 21 to the fabrication chamber 22 and evens and flattens the surface of the supplied layer to form a powder layer having a desired thickness ([0045]-[0046], [0062]). See Fig. 3 below:

    PNG
    media_image1.png
    300
    594
    media_image1.png
    Greyscale

The fabrication unit 5 can discharge fabrication liquid onto a powder layer on the fabrication stage ([0047]-[0057]).
The apparatus features a controller 500 (Fig. 5, [0065]-[0078]). The controller 500 features a main controller 500A with a CPU 501 (central processing unit), ROM 502 (read-only memory), RAM 503 (random access memory), NVRAM 504 (non-volatile random-access memory), and ASIC 505 (application-specific integrated circuit) (Fig. 5, [0066]). The CPU 501 manages control of the entire three-dimensional fabricating apparatus, the ROM 502 stores programs executed by the CPU 501 and other fixed data, programs stored in the ROM 502 include programs for causing the CPU 501 to execute control of the three-dimensional fabricating operation, and the RAM 503 temporarily stores fabrication data and other data ([0066]). The ASIC 505 processes input and output signals to control the entire apparatus ([0067]). The controller also includes an interface 506 to send and receive data and signals used in receiving fabrication data from an external fabrication data generation apparatus 600, and an input-output (I/O) unit 507 to receive detection signals of various sensors ([0068]-[0069], [0077]). 
The controller further includes various motor drivers (Fig. 5), including a motor driver 513 which drives the motor 27 to elevate the supply stage 23 upward and downward ([0073]).

    PNG
    media_image2.png
    558
    931
    media_image2.png
    Greyscale

Sakura describes control of the operation of forming the powder layer performed by the controller, with reference to Figs. 6A-6F ([0080]-[0092]). The supply stage 23 is moved upward by a movement amount z1, which is greater than a powder layer thickness Δt, and less than or equal to a movement amount z2 of the fabrication stage moving down ([0082]-[0083]). The flattening unit is then moved to transfer the powder from the supply chamber 21 to the fabrication chamber 22 ([0084]). The supply stage 23 is then moved downward by a movement amount z3 ([0085]). The respective movements of the supply stage, fabrication stage, and flattening unit are such that a new powder layer having a predetermined thickness Δt1 in the micrometer-range is formed on the fabrication stage ([0086]-[0087]). Along with the fabrication steps, these steps are repeated a required number of times to finish a three-dimensional fabrication object ([0091]).

As to claim 1, Sakura discloses a build material supply module comprising: a build material supply chamber (supply chamber 21) to receive a build material; a moveable build material supply platform (supply stage 23); and a controller (controller 500) to: move the build material supply platform within the supply chamber in a predetermined manner ([0082]-[0087]). 
Sakura discloses a controller with programming which moves a supply stage according to predetermined distances, and thus meets the limitation of a controller performing the function of moving the build material supply platform within the supply chamber in a predetermined manner. Regarding the intended result of “to compact the build material therein,” Sakura is silent on explicitly disclosing such effect, however, one of ordinary skill would find that the controller described by Sakura which is programmed to control movement of the platform in a predetermined manner is capable of moving the platform to obtain the result of compacting the build material within the supply chamber. 
Furthermore, Sakura discloses a preference for powder on the supply stage 23 to be collapsed, evenly flattened, and having a constant density, in order to maintain constant fabrication quality (e.g., by using a shaker inside the supply chamber) ([0178]-[0183]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controlling function of Sakura wherein the controller moves the build material supply platform within the supply chamber in a predetermined manner to specify the movement is performed to compact the build material therein, in order to maintain constant fabrication quality, as taught by Sakura.

As to claim 2, Sakura teaches the limitations of claim 1 as set forth above. Sakura does not explicitly disclose the controller is to repeatedly raise and lower the build material supply platform by a predetermined amplitude and a predetermined speed.
However, as shown above, the controller of Sakura has programming that is capable of performing the same function, because Sakura teaches a specific controller with computing/processing structures, a controlled motor driver connected to the supply stage motor, and the controller is already programmed to repeatedly raise and lower the supply platform according to predetermined distances (Fig. 5, [0066]-[0087]). The controller would therefore would be capable of performing the repeated raising and lowering at a predetermined amplitude (i.e., distance) and speed. Thus, the claim limitation is met by the controller of Sakura.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to specify the controller is to repeatedly raise and lower the build material supply platform by a predetermined amplitude and a predetermined speed, because Sakura teaches a controller with programming which is capable of performing the function and doing so would predictably provide controlled movement and positioning of the supply platform.

As to claim 3, Sakura teaches the limitations of claim 2 as set forth above. Sakura does not explicitly disclose the controller is to control the build material supply platform such that build material thereon is not moved above an upper surface of the build material supply chamber.
However, as shown above, the controller of Sakura has programming that is capable of performing the same function, because Sakura teaches a specific controller with computing/processing structures, a controlled motor driver connected to the supply stage motor, and the controller is already programmed to repeatedly raise and lower the supply platform according to predetermined distances (Fig. 5, [0066]-[0087]). The controller would therefore would be capable of controlling the movement of the platform such that build material thereon is not moved above the upper surface of the build material supply chamber. Thus, the claim limitation is met by the controller of Sakura.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to specify the controller which repeatedly raises and lowers the build material supply platform controls the build material supply platform such that build material thereon is not moved above the upper surface of the build material supply chamber, because Sakura teaches a controller with programming which is capable of performing the function and doing so would predictably provide controlled movement of the supply platform which results in material not being ejected or displaced from the supply chamber.

As to claim 4, Sakura teaches the limitations of claim 2 as set forth above. 
As shown above, the controller of Sakura performs the function of repeatedly raising and lowering the build material supply platform for a predetermined number of cycles, because the supply stage is repeatedly raised and lowered until fabrication of the three-dimensional object is complete.

As to claim 5, Sakura teaches the limitations of claim 2 as set forth above. Sakura further discloses a height sensor (displacement detector 41, Fig. 10, [0118]) positioned above the build material supply module (Fig. 10) to sense a height of build material therewithin (to detect a Z-direction position of a surface of the powder in the supply chamber 21, [0118]-[0122]). 

As to claim 6, Sakura teaches the limitations of claim 5 as set forth above. Sakura does not disclose the controller is to repeatedly raise and lower the build material supply platform until the sensed height of build material there within indicates that the build material has been compacted to a satisfactory amount. 
However, Sakura teaches a detection signal from the displacement detector 41 is input to the I/O unit 507 of the controller 500, where the position is detected and compared to previously-detected displacement data stored within the memory of the controller, and the difference in the Z-directional position is determined and used to determine the next movement distance ([0119]-[0123]).
Therefore, the controller of Sakura is capable of performing the claimed function, because Sakura teaches the controller which is already programmed to control raising and lowering movements based on a determination performed by the controller according to sensed height data. The controller would therefore be capable of repeatedly raising and lowering the build material supply platform until the sensed height of build material therewithin has been compacted to a satisfactory amount. Thus, the claim limitation is met by the controller of Sakura.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to specify the controller which repeatedly raises and lowers the supply platform by a distance according to sensed height data did so until the sensed height of build material therewithin indicates that the build material has been compacted to a satisfactory amount, because Sakura teaches a controller with programming which is capable of performing the function and doing so would predictably provide evenly flattened powder in the supply chamber, as preferred by Sakura.

As to claim 7, Sakura teaches the limitations of claim 1 as set forth above. Sakura discloses the controller controls the movement of the build material supply platform to provide an amount of build material for spreading over a build platform by raising the build material supply platform to raise an amount of build material above an upper level of the supply module (see Fig. 6B, where the supply stage is raised to raise an amount of build material above an upper level of the supply chamber, [0080]-[0082]). 
It is noted that the claim contains limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent they effect the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. The limitation of “compacted build material” is directed to a material worked upon by the claimed apparatus and does not impart patentability to the claim. As shown above, the prior art makes obvious a build material supply module with a controller which is capable of obtaining a compacted build material. Given that the compacted build material is not an actual structure of the claimed system, and because the apparatus is capable of compacting and providing the build material, the limitation directed toward a controller capable of providing an amount of compacted build material for spreading over a build platform by raising the build material supply platform to raise an amount of compacted build material above an upper level of the supply module is met by the prior art and would be obvious to one of ordinary skill in the art at the time of filing of the invention.

Response to Arguments
Applicants arguments filed 05/18/2022 with regard to rejections of claims 3, 4, and 7 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The prior rejections are withdrawn. Upon further consideration, the rejection of claim 6 under 35 U.S.C. 112(b) is withdrawn in view of the description in paragraph [00050] that the controller may determine the build material has been sufficiently compacted when the height has changed by a predetermined amount, e.g., by 5%, 10%, 15%, or any other suitable amount.
Applicant's arguments filed 05/18/2022 with respect to claim rejections under 35 U.S.C. 103 (pp. 7-8) have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant submits that the interpretation of Sakura described in the previous Office Action is overly broad and unreasonable and implies that “some form of unstated Official Notice” was taken. Applicant states that the Office has provided no explanation as to why the teachings of Sakura would lead one of ordinary skill in the art to control Sakura in the manner alleged by the Office Action. Applicant states that Sakura provides separate unrelated mechanisms for providing build material at high density, and the Office Action has provided no explanation as to why these approaches are deficient such that one of ordinary skill in the art would modify Sakura as taught by the Applicant. Applicant submits there would be no reason for the modification other than the use of impermissible hindsight bias.
The arguments have been considered but are not found persuasive. No form of official notice was taken or suggested in the previous Office Action, which stated that one of ordinary skill in the art would find that the controller described by Sakura, which is programmed to control movement of the platform in a predetermined manner, is capable of obtaining the intended result of compacted build material. 
Claim 1 requires that the controller is capable of moving the build material supply platform in a predetermined manner, which can achieve the result of compacted build material. Sakura also teaches a controller to move the build material supply platform in a predetermined manner. The claim defines that this is how the intended result is achieved, therefore one of ordinary skill in the art would conclude, following the facts of the case and in view of the specification, that the device of Sakura can likewise achieve the claimed result. Accordingly, the device of Sakura meets the requirements of the claim. There is no structure required by claim 1 which is not found in Sakura as previously applied, and the examiner notes that, while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Applicant states that the Office Action admits that Sakura does not teach Applicant’s claimed elements, and because one of ordinary skill in the art would have no reason to contemplate modifying Sakura to provide for Applicant’s claimed elements, Sakura is insufficient to teach or suggest each and every one of Applicant’s claimed elements.
The arguments are not found persuasive, and the examiner respectfully disagrees with the characterization of the Office Action. The Office Action described that Sakura is silent as to the intended result of “to compact the build material therein,” which is not a claimed structural element and requires no structural or functional limitation beyond that shown by Sakura. The claim does not require that the controller performs the claimed function in any particular manner other than by moving the build material supply platform in a predetermined manner, which it has been shown that Sakura does.
In view of the presented claims and arguments, it is not clear how Applicants consider that the apparatus and controller of claim 1 would be patentably novel and distinct over Sakura’s, which features the same structure and also moves a build material supply platform within a supply chamber in a predetermined manner. The claim language does not reflect a distinction due to its intended result of compacted build material (material worked upon by the claimed apparatus). The claim does not require structure or specific programming which sets the claimed controller apart from Sakura. The claim limitation of “to compact the build material therein” does not clearly require or imply any particular structure in addition to that of Sakura. 
Finally, the examiner notes that the presented claims are directed to an apparatus, and a manner of operating the claimed device does not differentiate over the prior art. MPEP 2114 states that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, Sakura teaches each of the structural limitations of the apparatus claim, as set forth in the Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190030606 A1, Mamrak, teaches a system for preparing powder to be used in AM, including a processor configured to generate a control signal which causes a bottom plate of a powder reservoir to vertically oscillate to achieve a powder packing density. The processor is configured to determine an amplitude or frequency based on a type of material of the powder.
US 20160288265 A1, Suzuki et al., teach vibrating a moveable stage in a powder container in a direction so as to vibrate and planarize raw material powder on the stage.
DE 102010045850 A1, Bayer et al., describe using a vibrating table to vibrate a powder bed in order to reduce inhomogeneities in layer thickness and increase bulk density in each layer, resulting in fewer voids between particles.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754